Citation Nr: 0733394	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-24 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for coccidioidomycosis.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from February 1999 to May 
2001.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that chest X-ray during service 
revealed abnormality in the right lung.  A recent VA chest X-
ray noted a right lung nodule that was thought secondary to 
the in-service infection.  Further testing was suggested.  In 
view of the foregoing, examination with opinion is indicated.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should arrange for a VA 
examination by appropriate physician to 
examine the veteran and ascertain whether 
there is right lung impairment, including 
residual scarring from an old infection 
that may be related to the incident of 
abnormal chest findings in service.  All 
indicated test should be conducted and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  Examination results should 
determine if the disorder listed on the 
title page is found, and if so, if it is 
more likely than not (greater than 50 
percent) related to the in-service 
findings.  If other abnormality is found 
the diagnosis should be entered and the 
same opinion as to whether it is related 
to service or in-service occurrence or 
event entered.  If no abnormality is 
found, or if it is unrelated to in-service 
findings, that too should be set out.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and her 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellant review, if in order.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



